

117 HR 2563 IH: Essential Worker Tax Parity Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2563IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Bergman (for himself and Mrs. Hinson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo exclude from gross income $10,200 in wages or net earnings of certain taxpayers for taxable year 2020.1.Short titleThis Act may be cited as the Essential Worker Tax Parity Act of 2021. 2.Certain income not includible in gross income(a)Special exclusion from gross income for 2020Notwithstanding any other provision of law, for purposes of the Internal Revenue Code of 1986, in the case of any taxable year beginning in 2020, if the adjusted gross income of the taxpayer for such taxable year is less than $150,000 (determined without regard to this subsection), the gross income of such taxpayer shall not include so much of the wages (determined under section 3401(a) of such Code) or net earnings from self-employment (as defined in section 1402(a) of such Code) of the taxpayer (or, in the case of a joint return, of each spouse) as does not exceed $10,200.(b)Denial of double benefitThe amount of the exclusion allowable under subsection (a) shall be reduced by the amount of the exclusion allowed under section 85(c) of the Internal Revenue Code of 1986 (relating to suspension of tax on portion of unemployment compensation). 